 
EXHIBIT 10.31
 

--------------------------------------------------------------------------------


LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT


BETWEEN


CARDIOGENICS HOLDINGS INC.
AS SELLER


AND


ROTHCOVE PARTNERS LLC
AS BUYER
 

--------------------------------------------------------------------------------

 
February 10, 2010

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
1.
PURCHASE OF LLC INTERESTS
4
 
1.1
Sale of the LLC Interests
4
 
1.2
Purchase Price
4
       
2.
CLOSING
4
 
2.1
Closing
4
 
2.2
Actions of Seller at Closing
4
 
2.3
Actions of Buyer at Closing
4
 
2.4
Taking of Necessary Action; Further Action
5
       
3.
REPRESENTATIONS AND WARRANTIES OF SELLER
5
 
3.1
Organization
5
 
3.2
Powers; Consents; Absence of Conflicts With Other Agreements
5
 
3.3
Due Authorization; Binding Agreement
6
 
3.4
Compliance With Laws; Permits
6
 
3.5
Litigation or Proceedings
6
 
3.6
Environmental Matters
6
 
3.7
Taxes
6
 
3.8
Employee Relations
7
 
3.9
Inventory
7
 
3.10
No Broker’s or Finder’s Fees
7
 
3.11
No Undisclosed Liabilities
7
       
4.
REPRESENTATIONS AND WARRANTIES OF BUYER
7
 
4.1
Existence and Capacity
7
 
4.2
Powers; Consents; Absence of Conflicts With Other Agreements, Etc.
7
 
4.3
Binding Agreement
7
 
4.4
Proceedings
8
 
4.5
No Broker‘s or Finder’s Fees
8
       
5.
COVENANTS
8
 
5.1
Assumption of Accounts Payables
8
 
5.2
Supplemental Schedules
8
 
5.3
Payments
8
 
5.4
Company Names
8
 
5.5
Public Announcements
8
       
6.
TERMINATION
8
 
6.1
Termination
8
 
6.2
Effect of Termination
8
 
6.3
Fees & Expenses
8
       
7.
MISCELLANEOUS
9
 
7.1
Definitions
9
 
7.2
Additional Assurances
11
 
7.3
Cost of Transaction
11



 
2

--------------------------------------------------------------------------------

 
 

 
7.4
Choice of Law; Venue
11
 
7.5
Waiver of Jury Trial
11
 
7.6
Enforcement of Agreement
11
 
7.7
Legal Fees and Costs
11
 
7.8
Survival
11
 
7.9
Notice
11
 
7.10
Benefit/Assignment
12
 
7.11
No Third Party Beneficiaries
12
 
7.12
Waiver of Breach
12
 
7.13
Interpretation
12
 
7.14
Severability
12
 
7.15
Gender and Number
12
 
7.16
Divisions and Headings
12
 
7.17
Entire Agreement
12
 
7.18
Amendment
13
 
7.19
Counterparts
13

 
SCHEDULES


Description
 
Schedule
     
Accounts Payables
 
1.2
Seller’s Disclosure Schedule
 
3
Buyer’s Disclosure Schedule
 
4



EXHIBITS


Exhibit A
LLC Interest Assignment
 


 
3

--------------------------------------------------------------------------------

 


LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This LLC Membership Interest Purchase Agreement (“Agreement”) is entered into on
February 10, 2010, between CARDIOGENICS HOLDINGS INC., a Nevada corporation with
a principal place of business at 6295 Northam Drive, Unit 8, Mississauga,
Ontario L4V 1W8  (“Seller”) and ROTHCOVE PARTNERS LLC, a Nevada limited
liability company with a principal place of business at 45 Roth Cove, Hamlin, NY
11464 (“Buyer”).  
 
A.           Pixaya LLC, a Delaware limited liability company (“Pixaya”) is the
sole shareholder of Pixaya (UK) Limited, a corporation organized under the laws
of the country of England (“Pixaya UK”);


B.           Seller owns all of the Equity Interests in Pixaya LLC (the “LLC
Interests”)
 
C.           Seller desires to sell the LLC Interests to Buyer, and Buyer
desires to purchase the LLC Interests from Seller.


D.           Each of Pixaya and Pixaya UK are sometimes referred to herein
individually as a “Company” and collectively as the “Companies.” Capitalized
terms in this Agreement are defined where used or in Section 6.1.
 
Intending to be legally bound, the parties agree as follows:
 
1.           PURCHASE OF LLC INTERESTS.
 
1.1           Sale of the LLC Interests.  On and subject to the terms and
conditions of this Agreement, at Closing, Seller shall sell, assign, transfer
and deliver the LLC Interests to Buyer, free and clear of all Encumbrances. The
assignment of the LLC Interests shall be in the form set forth in Exhibit A (the
“LLC Interest Assignment”). The purchase of the LLC Interests by Buyer is
referred to herein as the “Acquisition”.
 
1.2           Purchase Price.  The purchase price deemed paid by Buyer for the
LLC Interests shall be $100,000, which purchase price reflects the assumption by
Buyer of the Companies’ accounts payable set forth in Schedule 1.2 (the
“Accounts Payable“).


2.           CLOSING.
 
2.1           Closing.  Upon the terms and subject to the conditions
hereinbefore and hereinafter set forth, the consummation of this Agreement and
the Acquisition contemplated herein (the "Closing") shall take place at such
time and place on February 11, 2010, or on such other date as is agreed to by
the parties (the “Closing Date”). The transactions contemplated by this
Agreement will be effective for accounting purposes as of 12:00:01 a.m. (Eastern
Time) on the Closing Date (“Effective Time”).
 
2.2           Actions of Seller at Closing.  At or prior to Closing, Seller
shall deliver to Buyer the following:
 
(a)           Assignment.  The LLC Interest Assignment signed by Seller;
 
(b)           Authorizing Resolutions.  Copies of resolutions duly adopted by
Seller authorizing and approving its performance of the transactions
contemplated hereby and the execution and delivery of this Agreement and the
Transaction Documents, certified as true and in full force as of the Closing
Date;
  
(c)           Resignations.  Resignations of the officers, directors and
managers of each Company effective as of the Effective Time;


(d)           Software Source Code. The source code for Pixaya UK’s “Survayacam”
software product on CD or DVD; and
 
(e)           Other.  Such other instruments and documents as Buyer may
reasonably request to effect the transactions contemplated hereby.
 
2.3           Actions of Buyer at Closing.  At Closing, Buyer shall deliver to
Seller the following:
 
(a)           Payment.  The amount due pursuant to Section 1.2(a); and
 
(b)           Authorizing Resolutions.  Copies of resolutions duly adopted by
Buyer authorizing and approving its performance of the transactions contemplated
hereby and the execution and delivery of this Agreement and the Transaction
Documents, certified as true and in full force as of the Closing Date.

 
4

--------------------------------------------------------------------------------

 
 
2.4           Taking of Necessary Action; Further Action.  Buyer and Seller will
take all reasonable and lawful action as may be necessary or appropriate in
order to effectuate the Acquisition in accordance with this Agreement as
promptly as possible.
  
3.           REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Buyer as follows, subject to any
exceptions to such warranties and representations as may be specified in the
Seller’s Disclosure Schedule:


3.1           Organization.
 
(a)           Seller.  Seller (i) is a corporation duly organized, validly
existing and in good standing under the laws of the state of its organization,
and (ii) has full power and authority to conduct its business as it is now being
conducted and to execute and deliver, and to carry out the transactions on its
part contemplated by, this Agreement.


(b)           Company.  Pixaya (i) is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
its organization and (ii) has the limited liability company power and authority
to own or lease and to operate its assets and to conduct its business as
currently conducted.
 
(c)           Capitalization of Pixaya.  The LLC Interests constitute all of the
Equity Interests in Pixaya, have been duly authorized, are validly issued, have
no outstanding capital contribution obligations, and were not issued in
violation of any preemptive rights, options, rights of first refusal or other
preferential rights of subscription or purchase of any Person.  There are not
any outstanding (i) options, warrants, calls, commitments, pre-emptive rights,
agreements or other rights to purchase any Equity Interests in Pixaya, (ii)
securities convertible into or exchangeable for any Equity Interests in Pixaya,
(iii) equity-based awards or rights relating to or valued by reference to the
equity of Pixaya, (iv) other commitments of any kind for the issuance of
additional Equity Interests or options, warrants or other securities of Pixaya,
or (v) registration rights agreements or other agreements or understandings to
which Pixaya is a party or by which it or Seller are bound relating to the
voting or disposition of any Equity Interests of Pixaya.  Other than Pixaya UK,
Pixaya does not own, directly or indirectly, any shares of capital stock or
other Equity Interests, or securities or interests convertible into or
exchangeable for capital stock or Equity Interests in any other Person.  Seller
has good and marketable title to and owns all of the LLC Interests, beneficially
and of record, free and clear of any and all Encumbrances.  Seller has full
voting power over the LLC Interests, subject to no proxy, voting trust or other
agreement relating to the voting of any of the LLC Interests.  Other than this
Agreement, there is no agreement with respect to the disposition of the LLC
Interests.
 
(d)           Capitalization of Pixaya UK.  Pixaya owns all of the Equity
Interests in Pixaya UK (“Subsidiary Interests”), all of which have been duly
authorized, are validly issued, have no outstanding capital contribution
obligations, and were not issued in violation of any preemptive rights, options,
rights of first refusal or other preferential rights of subscription or purchase
of any Person.  There are not any outstanding (i) options, warrants, calls,
commitments, pre-emptive rights, agreements or other rights to purchase any
Subsidiary Interests, (ii) securities convertible into or exchangeable for any
Subsidiary Interests, (iii) equity-based awards or rights relating to or valued
by reference to any Subsidiary Interests, (iv) other commitments of any kind for
the issuance of additional equity interests or options, warrants or other
securities of Pixaya UK, or (v) registration rights agreements or other
agreements or understandings to which Pixaya UK is a party or by which Pixaya UK
or Pixaya are bound relating to the voting or disposition of any Subsidiary
Interests.  Pixaya UK does not own, directly or indirectly, any shares of
capital stock or other Equity Interests, or securities or interests convertible
into or exchangeable for capital stock or Equity Interests in any other
Person.   Other than this Agreement, there is no agreement with respect to the
disposition of the Subsidiary Interests.


3.2           Powers; Consents; Absence of Conflicts With Other Agreements.  The
execution, delivery, and performance by Seller of this Agreement and all other
agreements referenced herein, or ancillary hereto, to which Seller is a party,
and the consummation by Seller of the transactions contemplated by this
Agreement and the Transaction Documents, as applicable:

 
5

--------------------------------------------------------------------------------

 
 
(a)           do not require any approval or consent to be obtained by Seller or
any Company from, or filing required to be made by Seller or any Company with,
any Governmental Agency bearing on the validity of this Agreement which is
required by Law;
 
(b)           will not conflict with, result in any breach or contravention of,
or the creation of any Encumbrance under, any indenture, agreement, lease,
instrument or understanding to which Seller or any Company is a party or by
which Seller or any Company is bound;
 
(c)           will not violate any Law to which Seller or any Company may be
subject; and
 
(d)           will not violate any Governmental Order to which Seller or any
Company may be subject.
 
3.3           Due Authorization; Binding Agreement.  Seller has the right,
power, legal capacity and authority to enter into and perform this
Agreement.  The execution, delivery and performance of this Agreement has been
duly authorized by all necessary action on the part of Seller, and no other
proceedings on the part of Seller are necessary to authorize this Agreement and
the consummation of the transactions contemplated hereby.  This Agreement and
all Transaction Documents are and will constitute the valid and legally binding
obligations of Seller and are and will be enforceable against Seller in
accordance with the respective terms hereof or thereof, except as limited by
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
laws affecting the enforcement of creditor’s rights generally from time to time
in effect.
 
3.4           Compliance With Laws; Permits.
 
(a)           Compliance with Laws.  Each Company has complied, and is now
complying, with all Laws applicable to it or its business, properties or assets.
 
(b)           Permits.  All Permits required for each Company to conduct its
business have been obtained and are valid and in full force and effect. All fees
and charges with respect to such Permits as of the date hereof have been paid in
full.
  
3.5           Litigation or Proceedings.
 
(a)           No Actions.  There are no Actions pending or, to Seller’s
Knowledge, threatened (i) against or by any Company or affecting any of their
properties or assets; or (iii) against or by any Company, Seller or any
Affiliate of Seller that challenges or seeks to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement.  No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.


3.6           Environmental Matters.
 
(a)           Compliance.  Each Company is currently and has been in compliance
with all Environmental Laws and has not, and Seller has not received from any
Person any: (i) Environmental Notice or Environmental Claim, or (ii) written
request for information pursuant to Environmental Law.
 
3.7           Taxes.
 
(a)           Tax Returns. The Companies have each filed all Tax Returns or
extensions that they were required to file under applicable laws and
regulations. All such Tax Returns were correct and complete in all respects and
were prepared in compliance with all applicable laws and regulations. All Taxes
due and owing by Seller or any Company (whether or not shown on any Tax Return)
have been paid.
 
(b)           Withholding.  Each Company has withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any Employee.

 
6

--------------------------------------------------------------------------------

 
 
(c)           No Assessments.  No taxing authority is expected to assess any
additional Taxes for any period for which Tax Returns have been filed.  No
foreign, federal, state, or local Tax audits or administrative or judicial Tax
proceedings are pending or being conducted with respect to any Company.
 
3.8           Employee Relations.  Neither Company has any Employees.  No
amounts are owed or accrued with respect to any Employees as of the Closing
Date.  All amounts payable to Employees have been paid in full and there are no
outstanding agreements, understandings or commitments of any Company with
respect to any commissions, bonuses or increases in compensation.  
 
3.9           Inventory.  Neither of the Companies has any inventory.
  
3.10         No Broker’s or Finder’s Fees.  Neither Seller nor any of the
Companies have engaged or are liable for the payment of any fee to any finder,
broker or similar Person in connection with the transactions described in this
Agreement.
  
3.11         No Undisclosed Liabilities.  No Company has any liabilities of any
nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured or otherwise, except for
the Accounts Payable.


4.           REPRESENTATIONS AND WARRANTIES OF BUYER.  As of the Closing, Buyer
represents and warrants to Seller the following:
 
4.1           Existence and Capacity.  Buyer has the requisite limited liability
company power and authority to enter into this Agreement, to perform its
obligations hereunder, and to conduct its business as now being conducted.
 
4.2           Powers; Consents; Absence of Conflicts With Other Agreements,
Etc.  The execution, delivery, and performance by Buyer of this Agreement and
all other agreements referenced herein, or ancillary hereto, to which Buyer is a
party, and the consummation of the transactions contemplated herein by Buyer:
 
(a)           are within its statutory powers, are not in contravention of law
or of the terms of its organizational documents, and have been duly authorized
by all appropriate action of its governing body;
 
(b)           do not require any approval or consent required to be obtained by
Buyer of, or filing required to be made by Buyer with, any governmental agency
or authority bearing on the validity of this Agreement which is required by law
or the regulations of any such agency or authority;
 
(c)           will neither conflict with, nor result in any breach or
contravention of, or the creation of any lien, charge or encumbrance under, any
indenture, agreement, lease, instrument or understanding to which Buyer is a
party or by which Buyer is bound;
 
(d)           will not violate any statute, law, rule, or regulation of any
governmental authority to which Buyer may be subject; and
 
(e)           will not violate any judgment, decree, writ, or injunction of any
court or governmental authority to which Buyer may be subject.
 
4.3           Binding Agreement.  This Agreement and all agreements to which
Buyer will become a party pursuant hereto are and will constitute the valid and
legally binding obligations of Buyer, and are and will be enforceable against
Buyer in accordance with the respective terms hereof and thereof, except as
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting the enforcement of creditor’s rights generally from
time to time in effect.

 
7

--------------------------------------------------------------------------------

 
 
4.4           Proceedings.  There are no claims, actions, proceedings or
investigations pending or, to the Knowledge of Buyer, threatened, challenging
the validity or propriety of the transactions contemplated by this Agreement.
 
4.5           No Broker‘s or Finder’s Fees.  Neither Buyer nor its Affiliates
have engaged or are liable for the payment of any fee to any finder, broker or
similar Person in connection with the transactions described in this Agreement.
 
5.           COVENANTS & ADDITIONAL AGREEMENTS
  
5.1           Assumption of Accounts Payable. Buyer acknowledges and agrees that
the Accounts Payable shall remain the sole responsibility of the respective
Companies post-Closing.


5.2           Supplemental Schedules. Buyer and Seller may (but will not be
required to) from time to time prior to the Closing Date, by notice in
accordance with the Agreement, supplement or amend their respective disclosure
schedules hereto, including without limitation one or more supplements or
amendments to correct any matter which would otherwise constitute a breach of
any representation, warranty or covenant herein contained.  


5.3           Payments.  Upon request by Buyer, Seller shall direct all
applicable Persons to deliver all invoices and payments related to any Company
in accordance with Buyer’s instructions.
 
5.4           Company Names.  Within 15 days after the Closing Date, Seller
shall remove all references to any Company from their websites, cease all use of
any Company name, and cease all use of the domain names owned by the Companies.
 
5.5           Public Announcements.  Buyer shall not make any press release with
respect to the Acquisition or this Agreement or make any public statement
without the prior consent of Seller, which consent may be granted or withheld by
Seller in its sole discretion.


 6.           TERMINATION
 
6.1           Termination.  This Agreement may be terminated at any time prior
to the Closing Date, notwithstanding approval thereof by Seller’s board of
directors:
 
(a)           by mutual written consent authorized by the Managing Member of
Buyer and the Board of Directors Seller; or
 
(b)           by either Buyer or Seller if the Acquisition shall not have been
consummated by February 28, 2010 (provided that the right to terminate this
Agreement under this Section shall not be available to a party whose failure to
fulfill any obligation under this Agreement has been the cause of or resulted in
the failure of the Acquisition to occur on or before such date); or
 
(c)           by either Buyer or Seller if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued a nonappealable final order, decree or ruling or taken any other action
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Acquisition.
 
6.2          Effect of Termination.           In the event of a termination of
this Agreement pursuant to this Section, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto or any of
its Affiliates, directors, officers, stockholders or members except (i) as set
forth in Section 6.3 below, and (ii) nothing herein shall relieve any party from
liability for any breach hereof occurring prior to termination.
 
6.3          Fees and Expenses.               All fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such expenses, whether or not the Acquisition is
consummated.

 
8

--------------------------------------------------------------------------------

 


7.           MISCELLANEOUS
 
7.1           Definitions.  In this Agreement, the following terms have the
following meanings:
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Agents” means, with respect to any Person, any and all directors, managers,
officers, employees, consultants, financial advisors, bankers, attorneys,
accountants and other agents of such Person.
  
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York City are authorized or required by Law to
be closed for business.
 
“Buyer’s Knowledge” or “Knowledge of Buyer” or any similar phrase means all
facts and circumstances known by any manager, officer, director or key employee
of Buyer.
 
“Code” means the Internal Revenue Code of 1986, as amended.
   
“Employees” means any current or former employees, agents, consultants, or
contractors of any Company.
 
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
 
“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.
 
“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials.  The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 
9

--------------------------------------------------------------------------------

 


 “Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.
 
“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.
 
“Equity Interests” mean membership interests, limited liability company
interests and other ownership interests.
   
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
  
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or is reasonably expected to become, individually or in the aggregate,
materially adverse to (a) the business, results of operations, prospects,
condition (financial or otherwise) or assets of any Company, or (b) the ability
of any party to consummate the transactions contemplated hereby on a timely
basis.
 
 “Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
     
“Real Property” means the real property owned, leased or subleased by the
Companies, together with all buildings, structures and facilities located
thereon.
 
“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).


“Seller’s Knowledge” or “Knowledge of Seller” or any similar phrase means all
facts and circumstances known by Yahia Gawad, without a duty of inquiry.


“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not and including any obligations to
indemnify or otherwise assume or succeed to the tax liability of any other
Person.

 
10

--------------------------------------------------------------------------------

 
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
 
“Transaction Documents” means this Agreement and each other agreement entered
into pursuant to this Agreement.
  
7.2           Additional Assurances.  From time to time after Closing, either
party shall execute and deliver such other instruments and take such other
actions as is reasonably requested to give effect to the transactions
contemplated by this Agreement.
 
7.3           Cost of Transaction.  Whether or not the transactions contemplated
hereby are consummated:  (i) Seller shall pay the fees, expenses, and
disbursements of Seller and its agents, accountants, and legal counsel incurred
in connection with this Agreement; and (ii) Buyer shall pay the fees, expenses,
and disbursements of Buyer and its agents, accountants and legal counsel
incurred in connection with this Agreement.
 
7.4           Choice of Law; Venue.  This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflict of laws principles.  Exclusive venue for any action arising out of
or related to this Agreement will be in state or federal court located in the
County of New York, New York, and each party consents to the jurisdiction of
such courts and waives any defense based on lack of personal jurisdiction or
inconvenient forum. 


7.5           Waiver of Jury Trial.  EACH PARTY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATED TO THIS AGREEMENT BE TRIED BY JURY.  EACH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS RIGHT TO DEMAND TRIAL BY JURY.
 
7.6           Enforcement of Agreement.  Irreparable damage would occur if any
of the provisions of this Agreement was not performed in accordance with its
terms or was breached.  The parties are entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms, in
addition to any other remedy to which they are entitled at law or in equity.
 
7.7           Legal Fees and Costs.  In the event a party incurs any damages,
claims, loss, cost or liability whatsoever (including attorneys’ fees and any
third party claims) arising out of or related to any misrepresentation, breach
or inaccuracy of any representation or warranty contained in this Agreement,
breach of this Agreement or action to enforce this Agreement (collectively,
“Damages”), the prevailing party, as determined by a court of competent
jurisdiction, will be entitled to recover such Damages and all legal expenses,
including, without limitation, reasonable attorneys’ fees, costs, and necessary
disbursements, in addition to any other relief to which such party shall be
entitled by law.  The parties shall use reasonable efforts to mitigate Damages,
and the cost of such efforts to mitigate shall constitute Damages.  No party may
recover Damages to the extent that such Damages result from that party’s own
misrepresentations, negligence or misconduct.
 
7.8           Survival.  The representations, warranties and covenants of the
parties shall survive Closing and shall not be affected or deemed waived by
reason of any investigation made by or on behalf of any party (including by any
of its representatives) or by reason of the fact that any party or any of its
representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate.
 
7.9           Notice.  Any notice, demand, or communication required, permitted,
or desired to be given hereunder will be effective when personally delivered,
when received by confirmed overnight delivery from a reputable carrier, or five
(5) days after being deposited in the United States mail, postage prepaid,
certified or registered mail, return receipt requested, addressed as follows:

 
11

--------------------------------------------------------------------------------

 
 
Seller:
CardioGenics Holdings Inc.
 
6295 Northam Drive, Unit 8
 
Mississauga, Ontario L4V 1W8 Canada
 
Attention: Yahia Gawad, CEO
   
Buyer:
Rothcove Partners LLC
 
45 Roth Cove
 
Hamlin, New York 11464
 
Attention: Ronald Logory,



or to such other address, and to the attention of such other Person or officer
as any party may designate, with copies thereof to the respective counsel
thereof as notified by such party.
 
7.10         Benefit/Assignment.  This Agreement inures to the benefit of and is
binding upon the parties hereto and their respective legal representatives,
successors, and assigns.  No party may directly or indirectly, including by
assignment, operation of law or change of control, transfer or assign this
Agreement without the prior written consent of the other parties; provide that,
following Closing, Buyer may do so without the consent of any other party.
 
7.11         No Third Party Beneficiaries.  This Agreement is intended solely
for the benefit of Buyer and Seller and their respective permitted successors or
assigns, and does not confer third-party beneficiary rights upon any Person.
 
7.12         Waiver of Breach.  The waiver by any party of a breach or violation
of any provision of this Agreement is not a waiver of any subsequent breach of
the same or any other provision hereof.
 
7.13         Interpretation.  For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. This Agreement is to be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. Schedules and
exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein.
 
7.14         Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
7.15         Gender and Number.  Whenever the context of this Agreement
requires, the gender of all words herein includes the masculine, feminine, and
neuter, and the number of all words herein includes the singular and plural.
 
7.16         Divisions and Headings.  The division of this Agreement into
articles, sections and subsections and the use of captions and headings are for
convenience and have no legal effect in construing the provisions of this
Agreement.
 
7.17         Entire Agreement.  This Agreement, including all exhibits and
schedules hereto, and the Transaction Documents, supersedes all previous
contracts, and constitutes the entire agreement among the parties regarding its
subject matter.  No party is entitled to benefits other than those specified
herein.  No oral statements or prior written material not specifically
incorporated herein is of any force or effect.

 
12

--------------------------------------------------------------------------------

 
 
7.18         Amendment.  This Agreement may be amended, modified or supplemented
only by an agreement in writing signed by each party hereto.
 
7.19         Counterparts.  This Agreement may be executed in counterparts, each
of which will be an original, and all of which together will be one and the same
agreement.  A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission will have the same legal effect as
delivery of an original signed copy of this Agreement.


{SIGNATURES APPEAR ON FOLLOWING PAGE}

 
13

--------------------------------------------------------------------------------

 


The parties have executed this Agreement in multiple originals as of the date
first above written.
 

 
SELLER:
     
CARDIOGENICS HOLDINGS INC.
       
By:
/s/  
   
  Yahia Gawad, CEO
       
BUYER:
     
ROTHCOVE PARTNERS LLC
       
By:
/s/  
   
Roneld Logory, Managing Member


 
14

--------------------------------------------------------------------------------

 


SCHEDULES


NOTES TO DISCLOSURE SCHEDULES
 
These Schedules are being furnished in connection with the LLC Membership
Interest Purchase Agreement dated as of February 10, 2010 (the “Agreement”)
between Buyer and Seller as referred to therein.  Capitalized terms used and not
otherwise defined herein have the meanings assigned to such terms contained in
the Agreement.

 

--------------------------------------------------------------------------------

 


SCHEDULE 1.2


ACCOUNTS PAYABLE


PAYABLE
 
AMOUNT
 
Premier Global
  $ 261.65  
WebEx Communications
  $ 1,200.00  
eFax Corporate
  $ 136.93  
Woodbourne Solutions
  $ 6,600.00  
Miscellaneous
  $ 6,629.78  
TOTAL
  $ 14,828.36  


 

--------------------------------------------------------------------------------

 

SCHEDULE 1.2


PIXAYA LLC PAYABLES
 
PIXAYA (UK) PAYABLES


PAYABLE
 
AMOUNT (£GBP)
   
AMOUNT($US)
 
HSBC Overdraft
  £ 22,596.17     $ 37,197.80  
HSBC Lease
  £ 1,098.03     $ 1,807.58  
HSBC Credit Card Machine Lease
  £ 35.26     $ 58.05  
BT (Telephone Line)
  £ 59.88     $ 98.57  
Utility Warehouse (Phone Usage)
  £ 15.38     $ 25.32  
Orange (Mobile Phone)
  £ 427.28     $ 703.39  
Griffin (Internet)
  £ 47.77     $ 78.64  
Vodafone (Data Card)
  £ 187.60     $ 308.83  
Kirklees (Refuse Collection)
  £ 34.55     $ 56.88  
Powergen (Electric)
  £ -183.00     $ -301.26  
DHL (International Courier)
  £ 828.60     $ 1,364.04  
Keyways Publishing (Magazines)
  £ 25.00     $ 41.16  
VAT
  £ 1,776.78     $ 2,924.94  
PAYE (Employee Taxes)
  £ 11,781.87     $ 19,395.30  
NI (National Health Ins.)
  £ 13,007.17     $ 21,412.40  
TOTAL
  £ 51,738.34     $ 85,171.64  
*Based on £1.00=$1.6462
               



TOTAL PAYABLES (PIXAYA & PIXAYA UK)           -           $100,000.00
 

--------------------------------------------------------------------------------


 
SCHEDULE 3


SELLER’S DISCLOSURE SCHEDULE


 

--------------------------------------------------------------------------------

 


SCHEDULE 3


SELLER’S DISCLOSURE SCHEDULE


§3.7 – Any taxes set forth in the Accounts Payable in Schedule 1.2.

 

--------------------------------------------------------------------------------

 


SCHEDULE 4


BUYER’S DISCLOSURE SCHEDULE


 

--------------------------------------------------------------------------------

 


SCHEDULE 4


BUYER’S DISCLOSURE SCHEDULE


No Exceptions.


 

--------------------------------------------------------------------------------

 


EXHIBITS

 

--------------------------------------------------------------------------------

 


EXHIBIT A


LLC INTEREST ASSIGNMENT


 

--------------------------------------------------------------------------------

 


ASSIGNMENT OF MEMBERSHIP INTEREST


THIS ASSIGNMENT OF MEMBERSHIP INTEREST (this "Assignment") dated as of February
11, 2010 is made by and between CARDIOGENICS HOLDINGS INC. ("Assignor") and
ROTHCOVE PARTNERS LLC ("Assignee").


RECITALS
 
A.           Assignor is the holder of a 100% membership interest (the
"Membership Interest") in PIXAYA LLC, a Delaware limited liability company
("Pixaya"); and


B.           Assignor desires to transfer and assign to Assignee the Membership
Interest pursuant to the terms of that certain LLC Membership Interest Purchase
Agreement dated February 10, 2010 between Assignor and Assignee (the “Purchase
Agreement”); and


C.           Assignee desires to accept the assignment of the Membership
Interest and to accept and assume the terms and conditions of the Operating
Agreement of Pixaya, as amended or restated (the "Operating Agreement") with
respect to the Membership Interest.


In consideration of the premises, the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:


1. Assignment. Subject to the terms and conditions this Assignment and the
Purchase Agreement, Assignor hereby transfers and assigns to Assignee the
Membership Interest.


2. Admission as Substituted Member. As of the date hereof, and subject to the
terms and conditions of this Assignment, Assignee shall become a substituted
member in Pixaya with respect to the Membership Interest in compliance with the
terms of the Operating Agreement.


3. Assumption. Assignee agrees to accept, adopt and be bound by the terms,
provisions and conditions of the Operating Agreement.


4. Representations by Assignor. Assignor does hereby represent and warrant to
Assignee that: (i) Assignor is the legal and beneficial owner and holder of the
Membership Interest and (ii) the Membership Interest is not subject to any lien
or assessment by any of Assignor's creditors or by any other person or entity.


5. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective heirs, legal
representatives, successors and assigns.


6. General Provisions.


(a) Entire Agreement. This Assignment supersedes any prior or contemporaneous
understandings or agreements between the parties respecting the subject matter
hereof and constitutes the entire understanding and agreement between the
parties with respect to the assignment of the Membership Interest.


(b) Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York.


 

--------------------------------------------------------------------------------

 

(c) Further Assurances. The parties hereto covenant and agree that they will
execute such further instruments and documents as may be necessary or convenient
to effectuate and carry out the transaction contemplated by this Assignment.


(d) Counterpart Execution. This Assignment may be executed in any number of
counterparts, all of which together shall for all purposes constitute one
agreement, binding on all the parties hereto, notwithstanding that all the
parties hereto have not signed the same counterpart.


IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the day and year first above written.


ASSIGNOR:
 
ASSIGNEE:
         
CARDIOGENICS HOLDINGS INC.
 
ROTHCOVE PARTNERS LLC
         
By:
/s/   
By:
/s/   
Name: Yahia Gawad
   
Name: Roneld S. Logery
 
Title: CEO
   
Title: Managing Member


 

--------------------------------------------------------------------------------

 